Case 3:19-cv-12124-MAS-DEA Document 1-1 Filed 05/03/19 Page 1 of 5 PagelD: 4

SUMMONS

Attorney(s} Russell Macnow Attorney At Law, LLC .
265 Route 34, Suite E Superior Court of

Office Address ~Cor:s Neck, NI 07722 } New Jersey
Town, State, Zip Code

 

 

 

 

Telephone Number (732) 780-0040 Monmouth COUNTY
Attorney(s) for Piaintiff Law DIVISION
COUNTY OF MONMOUTH, Docket No: MON-L-1092-19

 

 

~ Plaintiff(s)
CIVIL ACTION

Vs. SUMMONS

STAR INSURANCE COMPANY,

 

Defendant(s)
From The State of New Jersey To The Defendant(s} Named Above:

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint
attached to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a
written answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within
35 days from the date you received this summons, not counting the date you received it. (A directory of the addresses of
each deputy clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and
online at hitp://www.judiciary.state.nj.us/pro se/10153 deptvclerklawref.pdf.) If the complaint is.one in foreciosure, then
you must file your written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice
Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a
completed Case Information Statement (available from the deputy clerk of the Superior Court) must accompany your
answer or motion when it is filed. You must also send a copy of your answer or motion to plaintiff's attorney whose name
and address appear above, or fo plaintiff, if no attorney is named above. A telephone call will not protect your rights; you
must file and serve a written answer or motion (with fee of $175.00 and completed Case Information Statement} if you

want the court to hear your defense,

If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your

money, wages or property to pay all or part of the judgment.

If you cannot afford an attomey, you may call the Legal Services office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-388-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral
Services. A directory with contact information for local Lega! Services Offices and Lawyer Referral Services is available
in the Civil Division Management Office in the county listed above and online at
http://www judiciary.state.nj.us/prose/10153_deptyclerklawref.pdf.

NMuekible IW pars

Clerk of the Superior Céurt

DATED: 04/01/2019
Name of Defendant to Be Served: STAR INSURANCE COMPANY

Address of Defendant to Be Served: 26255 American Drive, Southfield, MI 48035

Revised 11/17/2014, CN 10792-English (Appendix XII-A)
Case 3:19 2-202 09M AS-DEAS/ AGE UHMENTSLAM ~Fiech0S/03s/EdO Pages GPS “BageID: 5

Russell Macnow, Esq. - ID 020571993
Russell Macnow Attorney At Law, LLC
265 Route 34, Suite E

Colts Neck, New Jersey 07722

T (732) 780-0040

F (732) 780-0090

rm@macnowlaw.com

Attorneys for Plaintiff

Our File No,: C1547

 

 

COUNTY OF MONMOUTH, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION:MONMOUTH COUNTY
Pleintiff, DOCKET NO. MON:L-
Vv. Civil Action
STAR INSURANCE COMPANY, COMPLAINT
Defendants.

 

Plaintiff, by way of Complaint against the defendant, hereby says:
FIRST COUNT
1. At all times relevant hereto, plaintiff, County of Monmouth, was a public entity
formed in accordance with the laws of the State of New Jersey.
2. At all times relevant hereto, defendant, Star Insurance Company, was an .
insurance company licensed to do business in the State of New Jersey.
3 At all times relevant hereto, the policy under which plaintiff was covered by
defendant, Star Insurance Company, had a $200,000.00 self-insured retention.
4. On or about November 8, 2010, suit was instituted against the County of
Monmouth by Larry Slutsky, et als, in the United States District Court for the District of

New Jersey under Civil Action number 10-5331.

 
Case 3:19:0W-12124MAS-DEAS/DUGUIMENtLAD Pilet03/03/19 IOPage2s OEE Page ID: 6

5. Plaintiff placed defendant, Star Insurance Company, on notice of the lawsuit on or
about November 16, 2010.

6. Plaintiff retained counsel to defend itself and did effectively do so with the case
against it ultimately being dismissed.

7.. Notwithstanding the foregoing, plaintiff incurred legal fees and expenses in
excess of the self-insured retention for which it made claim to defendant, Star Insurance
Company.

8. Defendant, Star Insurance Company, breached its insurance contract with
- plaintiff by refusing to make payment in the amount claimed in excess of the self-insured
retention as the result of which plaintiff has been damaged.

WHEREFORE, plaintiff, County of Monmouth, demands judgment against the
defendant, Star Insurance Company, for compensatory damages together with attorneys’
fees in accordance with R.4:42-9(a)(6), costs, prejudgment interest and such other relief as

the court may deem just and proper.
SECOND COUNT

1. Plaintiff repeats, re‘terates and incorporates by reference the allegations
contained in Count One of the Complaint as if set forth at length herein.

2. Defendant, Star Insurance Company, refused to make payment on plaintiffs
claim without a debatably valid reason and without providing written reasons therefor in
accordance with the requirements of the New Jersey Unfair Claims Settlement Practices
Act and the regulations promulgated thereunder as a result of which plaintiff has been
damaged.

WHEREFORE, plaintiff, County of Monmouth, demands judgment against the
defendant, Star Insurance Company, for compensatory damages, consequential damages

together with attorneys’ fees, costs, prejudgment interest and such other relief as the court

may deem just and proper.

 

 
Case 3:19eN-42022°MAS-BEAS Déeumentat FilecP0S/03/t9!OPdgé-a 6P5 PAgelD: 7

CERTIFICATION OF NO OTHER ACTION PENDING
I certify, pursuant to R. 4:5-1b)(2), that the matter in controversy is not the subject
of any other action or arbitration proceeding, nor are they contemplated, except as to the
matter of Larry Slutsky, et als, v. County of Monmouth, United States District Court for
the District of Now dersey, Civil Action number 10-5331. To the best of my knowledge and .

information, no other parties should be joined in this action.

4 my
BY: Tngalte i; | Ie

Russell Macnow, Esq.
Attorney for Plaintiff

DATED: March 25, 2019
CERTIFICATION OF REDACTION
I certify that confidential personal identifiers have been redacted from documents

now submitted to the court and will be redacted frum all documents submitted in the

future in accordance with R.1:38-7(c}(2).

r
Miceee fs. ill tees

Russell Machow, Esq.
Attorney for Plaintiff

DESIGNATION OF TRIAL COUNSEL

 

Pursuant to the provisions of R. 4:25-4, the Court is advised that Russell Macnow,

Esq. is hereby designated as trial counsel on behalfof the plaintiff.

, M,
By: Bla ie ‘j | ie
Russeli Macnow, Esq.
Attorney for plaintiff

 

 
Case 3:19<0n-L22249AS-DEAS/DoeuméenBiAM Fileid:05/03/£9 Page S'6PS-PagelD: 8

Civil Case Information Statement

Case Details: MONMOUTH | Civil Part Docket# L-001092-19

Case Caption: COUNTY QF MONMOUTH VS STAR Case Type: OTHER INSURANCE CLAIM (INCLUDING
INSURANCE COMPA NY DECLARATORY JUDGMENT ACTIONS)

Case Initiation Date: 03/25/2019 Document Type: Complaint

Attorney Name: RUSSELL L MACNOW Jury Demand: NONE

Firm Name: RUSSELL MACNOW, LLC Hurricane Sandy related? NO

Address: 265 ROUTE 34 SUITE E Is this a professional malpractice case? NO

COLTS NECK NJ 07722 Related cases pending: YES

Phone: It yes, list docket numbers: Civi Action Number 10-5331
Name of Party: PLAINTIFF : County of Monmeuth Do you anticipate adding any parties (arising out of same
Name of Defendant's Primary Insurance Company transaction or occurrence)? NO

(if known): Unknown

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF GASE {5 APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
if yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

| certify that confident'al personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

03/25/2019 /s/ RUSSELL L MACNOW
Dated Signed
